Case 4:19-cv-00398-BRW Document 28 Filed 11/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT
COURT EASTERN DISTRICT OF
ARKANSAS WESTERN DIVISION

BRITNEY WALLS, as Special
Administratrix of the Estate of Bradley
Blackshire, Deceased

No. 4:19-cev-398

Plaintiff,
Judge Billy Roy Wilson
v.
CHARLES STARKS, MICHAEL
SIMPSON, and THE CITY OF LITTLE
ROCK JURY TRIAL
DEMANDED

Nee eee eee Nene Nee Nee” Nee Nee” Se ee” ee” ee ee”

Defendants.

MOTION TO WITHDRAW MOTION FOR A PROTECTIVE ORDER

COMES now, the Defendant Charles Starks by and through his attorney
Robert A. Newcomb and hereby requests that the Court permit him to withdraw his
motion for a Protective Order, document 25.

The Defendant believes that he will be able to resolve the issues with the
counsel for the Plaintiff. The agreement has been basically been reached but the
motion had already been signed prior to the undersigned counsel having surgery
and was filed without the knowledge that there was going to be agreement.
WHEREFORE, it is respectfully prayed that this Court will Order that the Motion

for a Protective Order be deemed moot.
Case 4:19-cv-00398-BRW Document 28 Filed 11/05/19 Page 2 of 2

Respectfully submitted,

Robert A. Newcomb, #73087
Attorney at Law

P.O. Box 149

Little Rock, AR 72203
robertnwemb@aol.com

P: 501-372-5577

F: 501-372-6025

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing was served via Email
this day of November, 2019, to:

Mr. Omavi Shukur Alex Betton
omavi@loevy.com abetton@littlerock.gov
Tom Carpenter Arthur Loevy
tcarpenter@littlerock.gov arthur@loevy.com
Jon Loevy David B. Owens
jon@loevy.com david@loevy.com

thd Wt LE
Robert A. Newcomb
